EXHIBIT 10.1





NINTH AMENDMENT TO
CREDIT AGREEMENT




THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of July 30, 2014, by and among PICO Northstar Hallock, LLC, a Delaware
limited liability company (the “Borrower”), PICO Northstar, LLC, a Delaware
limited liability company (the “Parent Guarantor”), the lenders from time to
time party to the Credit Agreement, as defined below (the “Lenders”), and ING
Capital LLC, a Delaware limited liability company, as agent for the Lenders (the
“Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Parent Guarantor, the Lenders and the Agent are
parties to that certain Credit Agreement dated as of June 13, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), pursuant to
which the Lenders have made certain financial accommodations available to the
Borrower; and


WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein, and the Lenders have agreed to so amend the Credit Agreement as
set forth herein, subject to the terms and conditions hereof;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Parent Guarantor, the
Required Lenders and the Agent hereby agree as follows:


1.Amendment to Section 1.1 of the Credit Agreement. The Credit Agreement is
hereby amended by replacing the definitions of “Borrowing Base” and “Eligible
Canadian Inventory” in their entirety with the following:


“Borrowing Base” means, on any date of determination, an amount equal to: (a)
the sum of (i) 80% of Eligible Accounts plus (ii) 70% of Eligible Finished Goods
Inventory plus (iii) 80% of Eligible Hedged Seed Inventory, plus (iv) 70% of
Eligible Unhedged Seed Inventory plus (v) 80% of Eligible Canadian Hedged
Inventory, plus (vi) 70% of Eligible Canadian Unhedged Inventory, plus (vii) 70%
of Eligible Crude Canola Oil Inventory plus (viii) 50% of Eligible Other
Inventory plus (ix) 100% of Eligible Margin Deposits plus (x) 60% of Eligible
Other Accounts (not to exceed $3,000,000) plus (xi) 60% of Eligible Sales and
Use Tax Refund Claims; minus (b) such reserves as may be established from time
to time pursuant to Section 2.2 hereof.


“Eligible Canadian Inventory” means Inventory consisting of canola seed that
would constitute Eligible Inventory but for the fact that it is not located in
the United States so long




--------------------------------------------------------------------------------




as either (A) (i) such Inventory is located in Manitoba, Canada, or in
Saskatchewan, Canada, in a bonded warehouse acceptable to the Agent, and (ii)
such Inventory is evidenced by negotiable documents of title which have been
delivered to the Agent, or (B) such Inventory is located in Manitoba, Canada, or
in Saskatchewan, Canada, on real property leased by the Borrower, in a contract
warehouse, in transit in the possession of a third party carrier, or otherwise
in the possession of a third party, and in each case satisfies the requirements
of clause (c)(i) or of clause (c)(ii) of the definition of “Eligible Inventory”;
provided that “Eligible Canadian Inventory” shall exclude any Inventory acquired
within 30 days of the date of determination which is subject to the currently
exercisable rights of unpaid suppliers or farmers under section 81.1 or 81.2 of
the Bankruptcy and Insolvency Act (Canada) or the comparable provision of any
other applicable law.


2.Amendment to Section 1.1 of the Credit Agreement. The Credit Agreement is
hereby amended by replacing clause (b) of the definition of “Eligible Inventory”
in its entirety with the following:


(b)    it is not located in the United States;


3.Amendment to Section 1.1 of the Credit Agreement. The Credit Agreement is
hereby amended by adding new definitions for the terms “2014 Plant Expansion”,
“Eligible Canadian Hedged Inventory”, “Eligible Canadian Unhedged Inventory”,
and “Permitted 2014 Plant Expansion Expenses” in their respective proper
alphabetical order, as follows:


“2014 Plant Expansion” means the expansion of the Project to add (i) strategic
seed storage, and (ii) plant crush capacity, as described on Exhibit A, attached
hereto.


“Eligible Canadian Hedged Inventory” means Eligible Canadian Inventory which is
described in clause (A) of the definition of Eligible Canadian Inventory.


“Eligible Canadian Unhedged Inventory” means Eligible Canadian Inventory which
is described in clause (B) of the definition of Eligible Canadian Inventory.


“Permitted 2014 Plant Expansion Expenses” means an amount equal to the lesser of
(a) the out-of-pocket costs and expenses actually incurred by the Borrower to
construct the 2014 Plant Expansion, and (b) $5,500,000.


4.Amendment to Section 6.2.4 of the Credit Agreement. The Credit Agreement is
hereby amended by replacing clause (b) of Section 6.2.4 with the following:


(b)    Debt Service Coverage Ratio. The Borrower will not permit its Debt
Service Coverage Ratio to be (i) less than 1.75 to 1.00 as of the last day of
any Fiscal Quarter, beginning with the second full Fiscal Quarter ending after
the Project Construction Completion Date and continuing through the Fiscal
Quarter ending on March 31, 2014, (ii) less than 1.00 to 1.00 as of the last day
of the Fiscal Quarter ending June 30, 2014, or (iii) less than 1.25 to 1.00 as
of the last

2

--------------------------------------------------------------------------------




day of each Fiscal Quarter ending thereafter, in each case calculated for the
four consecutive Fiscal Quarter period ending on each such date.
5.Amendment to Section 6.2.5 of the Credit Agreement. The Credit Agreement is
hereby amended by replacing clause (a) of Section 6.2.5 with the following:


(a) the Borrower and its Subsidiaries may make and commit to make Consolidated
Capital Expenditures consisting of Construction Expenses and Permitted 2014
Plant Expansion Expenses,


6.Amendment to Section 6.2.6 of the Credit Agreement. Section 6.2.6 of the
Credit Agreement is hereby amended by replacing “$250,000” with “$500,000” in
clause (b) and by adding the words “any known and existing” prior to the phrase
“Environmental Liabilities and Costs” in the last line of such Section.
7.Amendment to Schedule 1.1(a). The Credit Agreement is hereby amended by
deleting the existing Schedule 1.1(a).


8.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment, this Amendment shall not become effective, and the
Borrower and the Parent Guarantor shall have no rights under this Amendment,
until each of the following conditions shall have been satisfied:


(a)    the Agent shall have received duly authorized, executed and delivered
counterparts to this Amendment from each of the Borrower, the Parent Guarantor,
the Required Lenders and the Agent;


(b)    the Agent shall have received the Amendment Fee for the ratable account
of the Lenders that execute and deliver this Amendment;


(c)    the Agent shall have received duly authorized executed and delivered
counterparts to the documents and agreements listed on Schedule 1 attached
hereto;


(d)    the Borrower shall have made payment or reimbursement of all costs and
expenses of the Agent which have been invoiced not later than one Business Day
prior to the date of this Amendment, including, without limitation, fees and
expenses of King & Spalding LLP, counsel to the Agent.


9.Post Closing Requirements. The Borrower agrees to provide to the Agent duly
authorized executed and delivered counterparts to the documents and agreements
listed on Schedule 2 attached hereto, not later than the time set forth for each
such item on Schedule 2.


10.Representations and Warranties. To induce the Lenders and the Agent to enter
into this Amendment, each of the Borrower and the Parent Guarantor hereby
represents and warrants to the Lenders and the Agent as follows:

3

--------------------------------------------------------------------------------






(a)    The execution, delivery and performance by it of this Amendment are
within its organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member action.


(b)    The execution, delivery and performance by it of this Amendment have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of its Organizational
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which it is a party or affecting it or its properties
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which it or its property is
subject; or (c) violate any applicable law.


(c)    This Amendment has been duly executed and delivered by it, and the Credit
Agreement, as amended by this Amendment, constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.


(d)    The representations and warranties of the Borrower contained in the
Credit Agreement and the other Loan Documents (i) were true and correct in all
material respects as of the date initially made, and (ii) are true and correct
in all material respects with the same effect as if made on the date hereof and
both before and after giving effect to this Amendment and the transactions
contemplated hereby (except to the extent expressly stated to be as of an
earlier date).


(e)    No material adverse development has occurred in any litigation,
arbitration or governmental investigation or proceeding which renders such
litigation, arbitration or governmental investigation or proceeding likely to
succeed and, which, if successful could reasonably be expected to result in a
Material Adverse Change.


(f)    No Default or Event of Default has occurred and is continuing or would
result from this Amendment or the transactions contemplated hereby.


(g)    Since the Closing Date, no event has occurred which has had, or could
reasonable be expected to have, a material adverse effect on the property,
assets, nature of assets, business, operations, liabilities, condition
(financial or otherwise) or prospects of the Borrower or the Project or (b) has
resulted, or could reasonable be expected to result, in a Material Adverse
Change.


11.Reaffirmations and Acknowledgments. Each of the Borrower and the Parent
Guarantor hereby acknowledges that, as of the date hereof, the security
interests and Liens granted to the Agent and the Secured Parties under the
Credit Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

4

--------------------------------------------------------------------------------






12.Amendment Fee. The Borrower agrees to pay to the Agent, for the ratable
benefit of the Lenders that execute and deliver this Amendment, an amendment fee
(the “Amendment Fee”) in an amount equal to 0.20% of the Commitment of each
Lender that executes and delivers this Amendment.
   
13.Waiver. Any Event of Default which may have occurred under clause (b) of
Section 6.2.4 as in effect prior to the effectiveness of this Amendment is
hereby waived with respect to the Fiscal Quarter ending June 30, 2014, on the
condition that as of June 30, 2014, the Borrower would have been in compliance
with such clause (b) as amended hereby.


14.Effect of Amendment. Except as expressly set forth herein, all terms of the
Credit Agreement and the other Loan Documents shall be and remain in full force
and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Borrower and the Parent Guarantor to the Lenders, the Agent
and the other Secured Parties, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity. The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of the Lenders or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement or any Loan Document. This Amendment shall constitute a
Loan Document for all purposes of the Credit Agreement.


15.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


16.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


17.Costs and Expenses. The Borrower agrees to pay all costs and expenses of the
Agent in connection with this Amendment in accordance with Section 9.3 of the
Credit Agreement, including without limitation, the reasonable costs and
attorneys’ fees of King & Spalding LLP, counsel to the Agent.


18.Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Amendment shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, pdf or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment.



5

--------------------------------------------------------------------------------




19.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.




[signature pages follow]



6

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
PICO NORTHSTAR HALLOCK, LLC
 
 
 
 
By:
/S/ Neil C. Juhnke
 
 
Name: Neil C. Juhnke
 
 
Title: President & COO
 
 
 
 
PICO NORTHSTAR, LLC
 
 
 
 
By:
/S/ Neil C. Juhnke
 
 
Name: Neil C. Juhnke




 
 
Title: President & COO


 
 
 
 
ING CAPITAL LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:


[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
PICO NORTHSTAR HALLOCK, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
PICO NORTHSTAR, LLC
 
 
 
 
By:
 
 
 
Name:

 
 
Title:
 
 
 
 
ING CAPITAL LLC
 
 
 
 
By:
/S/ Dan Lamprecht


 
 
Name: Dan Lamprecht
 
 
Title: Managing Director
 
 
 
 
By:
/S/ William Redmond
 
 
Name: William Redmond
 
 
Title: Managing Director






[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------




 
AgCountry Farm Credit Services, FLCA
 
as a Lender
 
 
 
 
By:
/S/ James F. Baltezore
 
 
Name: James F. Baltezore
 
 
Title: Vice President




[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------




 
 
 
AGFIRST FARM CREDIT BANK
 
as a Lender
 
 
 
 
By:
/S/ Steven J. O'Shea
 
 
Name: Steven J. O'Shea
 
 
Title: Vice President


[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------






 
 
 
FARM CREDIT SERVICES OF AMERICA, PCA
 
as a Lender
 
 
 
 
By:
/S/ Curt A. Brown
 
 
Name: Curt A. Brown
 
 
Title: Vice President


[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------




 
 
 
FARM CREDIT WEST, FLCA
 
as a Lender
 
 
 
 
By:
/S/ Ben Madonna
 
 
Name: Ben Madonna
 
 
Title: Vice President


[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------




 
 
 
KodaBank
 
as a Lender
 
 
 
 
By:
/S/ Tom Schuster
 
 
Name: Tom Schuster
 
 
Title: Sr. Loan Officer


[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------




 
 
 
AGSTAR FINANCIAL SERVICES, PCA
 
as a Lender
 
 
 
 
By:
/S/ Troy Mostaert
 
 
Name: Troy Mostaert
 
 
Title: Vice President Capital Markets




[SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT
PICO NORTHSTAR HALLOCK]

--------------------------------------------------------------------------------




Schedule 1




1.
Amendment to Security Agreement



2.
PPSA Filing (Saskatchewan)



















--------------------------------------------------------------------------------




Schedule 2




Requirement


Date Requirement Due
Lien Waivers (McGough)


Within ten (10) days following completion of the 2014 Plant Expansion
Date down Title Endorsement


Within thirty (30) days following completion of the 2014 Plant Expansion
As-Built Survey


Within thirty (30) days following completion of the 2014 Plant Expansion
Landlord Agreement(s)


Prior to storing Inventory at any leased location in Canada









--------------------------------------------------------------------------------




Exhibit A
2014 Plant Expansion Scope
Strategic Seed Storage:
1.
The addition of up to 3 permanent conical bottom canola seed storage bins “day
bins” with a capacity of not less than 3,000 US tons of canola.

2.
The addition of one or more temporary canola storage facilities using Ag Bags,
with not less than 10,000 US tons of canola seed storage capacity.



Plant Crush Capacity: (1,400 US tpd peak daily capacity)
1.
Replacement of the existing press oil decanter with a CF 5000 press oil decanter
including associated electrical and piping modifications

2.
Upgrades to the seed screener via the installation of an Arrow Corp canola seed
Scalper Aspirator and associated conveyance equipment.

3.
The installation of a Sket VP-36 screw press including associated electrical and
conveyance modifications.

4.
The installation of a third cooling tower pump and associated piping
modifications.















